Citation Nr: 1036058	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
recurrent bilateral pterygium.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for type II diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1960 to June 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2003 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus with erectile dysfunction 
is herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  From March 5, 2002, to October 19, 2004, the Veteran's 
corrected distant visual acuity was 20/50 in one eye and 20/40 in 
the other.

2.  From October 20, 2004, the Veteran's corrected distant visual 
acuity was no worse than 20/40 in both eyes, with one exception.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent evaluation for 
recurrent bilateral pterygium have been met for the rating period 
on appeal from March 5, 2002, to October 19, 2004.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.84A, Diagnostic Codes 6034, 6078, 6079 (2010).

2.  The criteria for entitlement to a compensable evaluation for 
recurrent bilateral pterygium have not been met for the rating 
period on appeal from October 20, 2004, forward.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.84A, Diagnostic Codes 6034, 6078, 6079 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The increased-rating claim herein arises from the Veteran's 
disagreement with the initial evaluation following the RO's grant 
of service connection for pterygium.  Judicial precedent holds 
that, once service connection is granted, the claim has been 
substantiated, additional notice is not required, and any defect 
in previous notice is not prejudicial.  Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007).  Therefore, no further notice, beyond that afforded 
in the context of the Veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs), private treatment records, and treatment records 
from the Palo Alto VA Medical Center (VAMC).  Additionally, the 
Veteran was provided VA examinations in June 2002 and January 
2010. 

The Board therefore finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran in this case has been assigned an initial non-
compensable evaluation under 38 C.F.R. § 4.79, Diagnostic Code 
(DC) 6034, which addresses pterygium.  Under DC 6034, pterygium 
is to be evaluated based on visual impairment, disfigurement, 
conjunctivitis, or other symptoms, depending on the particular 
findings.  Visual acuity is rated based upon the best distant 
vision obtainable after correction by glasses except in cases of 
keratoconus in which contact lenses are medically required.  38 
C.F.R. § 4.75.  Evaluations for visual acuity range from non-
compensable to 100 percent based on the degree of impairment.  38 
C.F.R. § 4.84a, DCs 6061-6079.

The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen index 
for one eye and the vertical column appropriate to the Snellen 
index of the other eye.  38 C.F.R. § 4.83a.  Vision in both eyes 
correctable to 20/40 warrants a non- compensable evaluation.  38 
C.F.R. § 4.84a, DC 6079.  A 10 percent rating is assigned where 
vision in one eye is correctable to 20/50 and vision in the other 
eye correctable to 20/40 or 20/50, or where vision in one eye is 
correctable to 20/70 and vision in the other eye is correctable 
to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079.  The next higher 
evaluation of 20 percent is assigned where vision in one eye is 
correctable to 20/50 and vision in the other eye is correctable 
to either 20/70 or 20/100, or where vision in one eye is 
correctable to 20/40 and vision in the other eye is correctable 
to either 20/200 or 15/200.  38 C.F.R. § 4.84a, DCs 6077, 6078.   

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran initial filed a claim of entitlement to service 
connection for recurrent bilateral pterygium in March 2002.  
Service connection was granted in the April 2003 rating decision 
that is the subject of this appeal, and a non-compensable, or 
0 percent, evaluation was assigned, effective from March 5, 2002, 
the date the Veteran's claim for service connection was received 
by the RO.  The Veteran contends that a higher initial evaluation 
is warranted.  

The Veteran was afforded a VA examination in June 2002.  He 
reported that his distance vision was blurry and that he used a 
magnifier for reading over his reading glasses.  He also had dry 
eyes since his most recent pterygia surgery in 1994.  His eyes 
were itchy, watery, and light sensitive.  Corrected visual acuity 
was 20/30 minus and 20/50 plus 1.  There was trace bulbar 
conjunctival injection in both eyes.  The examiner stated that 
the Veteran's reduced and unstable vision was possibly secondary 
to uncontrolled diabetes mellitus, and did not suggest correction 
until the diabetes was well-controlled.  In a follow-up 
examination in July 2002, the Veteran's corrected visual acuity 
was 20/50 and 20/40 plus 1.    

The Veteran had regular follow-up examinations at the VAMC for 
his eyes.  In July 2003, he complained of an intermittent dull 
pain, made worse when reading or working, and he felt that his 
eyes were strained.  He also reported changes in his distance 
vision.  His corrected visual acuity in the right eye was 20/40 
plus, and 20/50 in the left eye.  There was no sign of 
conjunctivitis.  It was noted, however, that he had slight 
cataracts in both eyes.  

In October 2004 and January 2006, the Veteran had corrected 
visual acuity of 20/20 minus 2 in both eyes.  On the latter date, 
there was temporal and nasal pinguecula in both eyes.  

In March 2006, the Veteran's visual acuity was 20/25 in both 
eyes.  In March 2007, corrected vision was 20/20 minus in both 
eyes.  The Veteran also had symptoms of itchiness.  In March 
2009, the Veteran had corrected visual acuity of 20/30 minus in 
the right eye and 20/40 in the left eye.  It was noted that he 
had pinguecula in both eyes, as well as mild cataracts in both 
eyes.

An August 2009 VAMC note documents corrected visual acuity of 
20/30 minus in the right eye and 20/40 plus in the left eye.  The 
Veteran had mild pinguecula in both eyes, cataracts, and 
posterior vitreous detachment.  Corrected visual acuity in 
September 2009 was 20/40 minus in the right eye and 20/50 plus in 
the left eye.

In November 2009, the Veteran's corrected visual acuity was 20/30 
minus in the right eye and 20/30 in the left.  There were no 
symptoms of conjunctivitis, and the his mild hypertensive 
retinopathy was resolving.  

The Veteran was afforded another VA examination in January 2010.  
Currently, he complained of seeing spots, and when he closed his 
eyes, he sometimes saw stars.  Distance vision with glasses was 
20/40 on the right and 20/40 on the left.  Both eyes had mild 
anterior cortical lens opacities due to diabetes.  

Based on the foregoing, the Board finds that the evidence of 
record supports a 10 percent evaluation from March 5, 2002 to 
October 20, 2004.  At the June 2002 VA examination and a July 
2003 check-up at the VAMC, the Veteran's visual acuity was 
correctable to 20/50 in one eye, and correctable to 20/40 in the 
other eye.  As noted above, under the Rating Schedule for 
Impairment of Central Visual Acuity, a 10 percent rating is 
assigned where vision in one eye is correctable to 20/50 and 
vision in the other eye correctable to 20/40 or 20/50, or where 
vision in one eye is correctable to 20/70 and vision in the other 
eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079.   
Thus, the criteria for a 10 percent evaluation have been met 
until October 20, 2004, when the Veteran's visual acuity was 
20/20 minus 2 in both eyes.  

Next, from October 20, 2004, forward, the Board finds that the 
weight of the evidence is against a grant of a compensable 
rating.  During this period on appeal, the Veteran's corrected 
vision was no worse than 20/40 in both eyes.  As described above, 
vision in both eyes correctable to 20/40 warrants a non-
compensable evaluation.  38 C.F.R. § 4.84a, DC 6079.  Thus, the 
criteria for a compensable evaluation from October 20, 2004, 
forward, have not been met.  

The Board notes that at a September 18, 2009, check-up at the 
VAMC, the Veteran's corrected visual acuity was 20/40 minus in 
the right eye, and 20/50 plus in the left.  However, the overall 
evidence does not support the 10 percent rating criteria.  
Moreover, just two weeks prior, on September 3, 2009, his visual 
acuity was 20/30 minus in the right eye and 20/40 plus in the 
left.  Thus, the weight of the evidence is against an increased 
evaluation for this rating period on appeal.         

The Board has also considered whether any alternative diagnostic 
codes would allow for an increased evaluation for the period 
October 20, 2004, forward.  However, although the Veteran was 
noted to have mild pinguecula on several occasions, there was no 
evidence of chronic conjunctivitis.  Thus, DC 6018 does not 
apply.  There is also no evidence of disfigurement, so DC 7800 is 
inapplicable.  There are no other relevant diagnostic codes.  

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating for pterygium for the 
period October 20, 2004, forward, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
supra.
  
In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected bilateral pterygium warrants an 
increased rating on an extra-schedular basis.  The governing 
criteria for the award of an extra-schedular rating call for a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked inference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, there is no indication that the Veteran's employment has 
been affected by this disability.  Moreover, the Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Thus, the evidence does not indicate that application of 
the regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321 is not warranted.


ORDER

From March 5, 2002, to October 19, 2004, a 10 percent evaluation 
is granted for recurrent bilateral pterygium, subject to 
governing criteria applicable to the payment of monetary 
benefits.

From October 20, 2004, forward, entitlement to a compensable 
evaluation for recurrent bilateral pterygium is denied.  


REMAND

The RO denied entitlement to service connection for type II 
diabetes mellitus in an April 2003 rating decision.  The Veteran 
filed a timely appeal and, in an August 2009 rating decision, the 
RO granted service connection for type II diabetes mellitus and 
assigned a 20 percent evaluation.  In December 2009, the RO 
received correspondence from the Veteran clarifying the issues he 
wished to appeal.  On a VA Form 21-4138, the Veteran indicated he 
wished to continue his appeal on the issue of type II diabetes 
mellitus.  On the back of the form, the Veteran stated that he 
had not had a VA examination for diabetes, and described his 
current medications and treatment for diabetes.  He further 
requested VA to evaluate his diabetes, which, according to the 
Veteran, had caused him to be clinically dead for four hours 
between his home and hospital on one occasion.  That 
communication from the Veteran is reasonably construed as a 
Notice of Disagreement (NOD).    

The Board notes the Veteran has not been furnished a Statement of 
the Case which addresses the issue of entitlement to a higher 
initial rating for type II diabetes mellitus.  In such cases, 
under judicial precedent, the appellate process was initiated by 
the NOD, and the Veteran is entitled to an SOC on the issue.  See 
Pond v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, the issue of entitlement to an 
initial rating in excess of 20 percent for type II diabetes 
mellitus must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 
Statement of the Case addressing the issue of 
entitlement to an initial evaluation in excess 
of 20 percent for type II diabetes mellitus.  He 
should be advised that a timely substantive 
appeal will be necessary to perfect the appeal 
to the Board.  The RO should also assure that 
all VCAA notice and assistance requirements are 
satisfied.

2.  If, and only if, the appeal as to a higher 
initial rating is timely perfected is the issue 
to be returned to the Board for further 
appellate consideration, if otherwise in order.  
 
The purpose of this REMAND is to ensure that all administrative 
steps in the appellate process are completed, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


